Opinion issued April 8, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00352-CV
____________

IN RE PEGGY MCCLAIN, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Peggy McClain, has filed a petition for writ of mandamus complaining
of Judge Jones's (1) April 5, 2002 order denying plaintiffs' motion to abate. 
	We deny the motion for stay and the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jerome Jones, visiting judge of the Probate Court No. 3
of Harris County, Texas.  The underlying lawsuit is Peggy McClain, Individually and
As Guardian of Lawanna L. Dewberry, Individually and A/N/F of Vantrice Dewberry,
trial court cause no. 316,318-401.